t c summary opinion united_states tax_court gordon asbury sanford jr petitioner v commissioner of internal revenue respondent docket no 11539-08s filed date gordon asbury sanford jr pro_se shannon edelstone for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax as well as a sec_6651 addition_to_tax of dollar_figure for failure_to_file a federal_income_tax return and a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issues for decision are whether petitioner is entitled to certain deductions claimed on schedule a itemized_deductions whether petitioner is entitled to certain deductions claimed on schedule c profit or loss from business whether petitioner is liable for the sec_6651 addition_to_tax and whether petitioner is liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time the petition was filed petitioner worked as a government marine biologist for years after retiring from the government petitioner became a forensic science teacher during the year at issue he taught science at both the high school and college levels in 2see infra note petitioner taught for four different schools irvington high school mission valley regional occupational program central county occupational center and west valley college at irvington high school petitioner taught forensics and other science classes for each of the other schools petitioner taught only forensics each school had its own small budget and petitioner was reimbursed by each school for his expenses up to the budget cap petitioner could not seek reimbursement for amounts expended in excess of each school’s budget petitioner spent personal funds in his teaching activity petitioner also incurred unreimbursed expenses for continuing education and to maintain professional licenses petitioner maintained professional licenses in several areas including crime scene investigation certified governmental science and marine and environmental sciences the professional credentials were necessary for petitioner to continue teaching forensics as an occupational teacher in petitioner traveled to conferences in baldwin park california palm springs california washington d c and gainesville florida in addition to being a teacher petitioner was a certified scuba instructor petitioner has been certified for over years teaching scuba underwater photography marine research 3the classes funded by mission valley regional occupational program were also taught at irvington high school wreck diving coral reef ecology and fish identification in order to maintain an active scuba instructor’s license petitioner was required to certify others in scuba in addition to certifying others to dive petitioner led dive trips for students from his science classes and other individuals on these trips petitioner often dove with an underwater camera he would photograph the other divers and sea life petitioner would then make photo cds for the divers and send photo postcards to the divers’ homes or businesses as keepsakes from the trip when diving for personal recreation petitioner did not carry an underwater camera petitioner was separated from his wife in and he and his wife were divorced sometime thereafter petitioner’s wife took many of petitioner’s expense records when she left the marital home petitioner did not file his federal_income_tax return until date petitioner filed both a schedule a and a schedule c with his federal_income_tax return the deductions he claimed were as follows 4petitioner conceded that he is not entitled to a deduction for legal and professional service expenses of dollar_figure commission and fee expenses of dollar_figure or travel_expenses of dollar_figure petitioner did not provide any evidence at trial to substantiate his disallowed tuition and fee expenses therefore those items are deemed conceded see rule b although petitioner did substantiate expenses for professional licenses respondent continued schedule a expense medical and dental taxes interest miscellaneous deductions amount claimed dollar_figure big_number big_number amount disallowed dollar_figure -0- amount allowed dollar_figure big_number -0- expense amount claimed amount disallowed amount allowed schedule c advertising car and truck commissions and fees legal and professional services rent or lease-- other business property repairs and maintenance supplies taxes and licenses travel meals and entertainment dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number travel big_number meals and entertainment big_number big_number big_number big_number big_number other expenses big_number dollar_figure -0- -0- -0- -0- big_number continued allowed those expenses so we will not discuss them here discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner did not allege that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a i deductions deductions are allowed solely as a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to them rule a 503_us_79 292_us_435 the taxpayer also bears the burden of substantiating claimed deductions sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir the fact that a taxpayer claims a deduction on his income_tax return is not sufficient to substantiate it 71_tc_633 62_tc_834 rather an income_tax return is merely a statement of the taxpayer’s claim it is not presumed to be correct wilkinson v commissioner supra pincite roberts v commissioner supra pincite see also 28_tc_1034 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the claimed deduction or exclusion 7_tc_245 a taxpayer’s income_tax return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in order for an expense to be necessary it must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite an expense will be considered ordinary if it is a common or frequent occurrence in the type of business in which the taxpayer is involved 308_us_488 a petitioner’s schedule a petitioner deducted several expenses related to his job as a forensic science teacher the performance of services as an employee is considered a trade_or_business for sec_162 purposes 54_tc_374 5petitioner claimed these expense deductions on his schedule c we shall discuss them here because the deductions are unreimbursed employee_expenses and should have been properly claimed on schedule a an employee’s trade_or_business is earning his compensation and generally only those expenses that are related to the continuation of his employment are deductible tesar v commissioner tcmemo_1997_207 citing 269_f2d_108 4th cir affg t c memo the first dollar_figure of deductions for expenses paid_or_incurred in connection with books supplies computer equipment other equipment and supplementary materials used by an eligible_educator in the classroom is subtracted from gross_income to determine the taxpayer’s adjusted_gross_income sec_62 any substantiated expenses after the first dollar_figure that relate to petitioner’s employment as a teacher will be allowed as unreimbursed employee_expenses to the extent that the aggregate of such deductions exceed sec_2 percent of adjusted_gross_income for the taxable_year see sec_62 sec_67 sec_162 to claim a deduction for teaching supplies it is not enough that the supplies be helpful to the students and appropriate for use in the classroom they must also be directly related to the taxpayer’s job as a teacher and a necessary expense of being a teacher wheatland v commissioner tcmemo_1964_95 in order to deduct unreimbursed employee_expenses a taxpayer must not have received reimbursement and must not have had the right to obtain reimbursement from his employer 788_f2d_1406 9th cir affg tcmemo_1984_533 85_tc_798 petitioner credibly testified that once he was reimbursed to the extent of the budget caps the schools would not reimburse any further expenditures at trial petitioner meticulously explained how most of his receipts related to expenses that exceeded the budget each school allotted although petitioner did submit some receipts for which he claimed duplicate deductions he did not submit any receipts for which the schools had reimbursed him expenses for setting up new forensics laboratory petitioner spent funds in excess of the budget allotted for setting up and buying supplies for a new forensics laboratory for central county occupational center he credibly testified and produced two receipts for amounts spent at home depot for items necessary to construct a new forensics laboratory one receipt was for dollar_figure for the supplies needed to build an outside sink for the laboratory the second receipt was for dollar_figure but the list of items purchased is illegible sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit 6petitioner deducted some expenses as both repairs and maintenance and supplies on his schedule c verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir we are satisfied that petitioner did spend his own funds for the construction of a new laboratory he converted an old welding shop into a forensics laboratory using our best judgment and the record before us we estimate that petitioner spent dollar_figure percent of the claimed amount of the second receipt at home depot on supplies for the new laboratory see cohan v commissioner supra pincite petitioner is entitled to a deduction of dollar_figure for the supplies for the outside sink and dollar_figure for the supplies from home depot expenses for classroom supplies most of the receipts petitioner provided relate to supplies that he purchased for the classroom costs of many of the supplies purchased constitute ordinary and necessary expenses for teaching forensics petitioner purchased plugs and cords for microscopes computers and other electronic devices used in the classroom ink for the forensic lab printers chalklines to triangulate crime scenes super glue for lifting fingerprints and a mobile cart and belts for tools used in the laboratory all of these items are directly related to petitioner’s job of teaching forensics see wheatland v commissioner supra therefore petitioner may deduct dollar_figure for the above-mentioned items petitioner also provided receipts for books that he purchased for his classroom he had a library of over books available to the students petitioner testified that the books were for the students’ benefit to enhance their understanding of forensics outside the classroom no evidence was presented that the books were used in the classroom whether the schools provided any books for the students’ use during 7petitioner also provided receipts for miscellaneous items such as photo paper from costco a sandisk from staples 9-volt batteries from orchard supply and gum from dick’s for which he did not explain their use petitioner is not allowed to deduct the expenses for these items petitioner’s classes or whether the schools required petitioner to purchase the books see mann v commissioner tcmemo_1993_201 patterson v commissioner tcmemo_1971_234 without more evidence than what is in the record the expenditures_for books were not directed or requested by the schools and are not directly related to petitioner’s job as a teacher see wheatland v commissioner tcmemo_1964_95 therefore petitioner is not entitled to a deduction for the cost of books for his classroom professional conferences petitioner traveled to four conferences in that related to his employment as a teacher he traveled to baldwin park california for a national science association meeting palm springs california for a science teaching conference washington d c for a forensics conference and the university of florida in gainesville florida for the 32nd annual florida medical examiners educational conference petitioner’s employer reimbursed him for the expenses of one professional conference per year none of the conference expenses for which petitioner presented evidence were reimbursed by his employer petitioner provided some receipts for his travel meals lodging and registration fees for the conferences in order to deduct traveling expenses including meals_and_lodging petitioner must substantiate the expenditures see sec_274 to substantiate travel expense deductions under sec_274 a taxpayer must show by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel and the business_purpose of the expense each of petitioner’s conferences was necessary for him to retain his professional credentials and was sufficiently related to his job as a teacher see sec_1_162-2 income_tax regs see also sec_274 petitioner provided receipts and credibly testified that he spent dollar_figure for travel lodging and registration fees for the conferences he attended therefore petitioner is entitled to a deduction in that amount for travel_expenses lodging_expenses and registration fees associated with the conferences he attended in petitioner also provided receipts totaling dollar_figure for meals during the conferences petitioner is also entitled to deduct percent ie dollar_figure of the expenses for meals associated with the conferences see sec_274 b petitioner’s schedule c in addition to his teaching career petitioner conducted a business certifying scuba divers and taking students and individuals on scuba diving trips he reported his profits and losses from his business on schedule c petitioner credibly testified regarding several of the deductions he claimed for expenses related to his scuba diving business we will discuss each type of expense in turn car and truck expenses under sec_162 an employee or self-employed taxpayer may deduct the cost of operating an automobile to the extent it is used in a trade_or_business however under sec_262 no portion of the cost of operating an automobile that is attributable to personal_use is deductible a passenger_vehicle is listed_property under sec_280f and subject_to strict substantiation under sec_274 the rule in 39_f2d_540 2d cir does not apply to expenses related to listed_property sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir for listed_property sec_274 requires the taxpayer to adequately substantiate the amount of the expense the amount of each business use and total use eg mileage for automobiles and time for other listed_property the time ie date of the expenditure or use and the business_purpose of the expense or use sec_1_274-5t temporary income_tax regs fed reg date in the absence of evidence establishing the elements of the expenditure or use deductions are to be disallowed entirely sec_274 sanford v commissioner supra pincite see also sec_1_274-5t temporary income_tax regs fed reg date petitioner owned four vehicles a cadillac used for his wife’s dental business a lexus for personal_use a blazer used solely for petitioner’s scuba business and a plymouth petitioner claimed dollar_figure of car and truck expenses on his schedule c for use of the blazer in he reported that he drove big_number business miles petitioner did not present a mileage log for and did not testify as to how he computed the mileage petitioner is not allowed a deduction for any of the mileage expenses he deducted for see sec_274 sanford v commissioner supra pincite see also sec_1_274-5t temporary income_tax regs supra petitioner also presented receipts and testified regarding repairs for the blazer in petitioner submitted receipts for an oil change wiper blades and brake relay fuel pump seatbelt and air conditioning work totaling dollar_figure petitioner is entitled to a deduction for vehicle expenses in that amount rent or lease--other business property petitioner rented a storage unit for his scuba equipment he rented storage unit number the storage unit for the entire year the rental fee for the storage unit increased from dollar_figure to dollar_figure per month in date petitioner submitted 8petitioner submitted a receipt for repair work from central county occupational center that is illegible therefore that receipt is not included in the total amount of car and truck expenses allowed see 39_f2d_540 2d cir receipts for the cost of renting the storage unit for date through date totaling dollar_figure petitioner also paid dollar_figure in rent for the storage unit in date petitioner submitted two receipts for renting the storage unit for october and date at dollar_figure a month he also paid dollar_figure a month in rent for the storage unit in july august september and date in addition to the fee for the storage unit petitioner spent dollar_figure for a lock for the storage unit after there were several break-ins at the facility where he stored his scuba equipment petitioner is entitled to a deduction of dollar_figure for the rent or lease of other business property repairs and maintenance petitioner provided receipts for the purchase and repair of several pieces of equipment related to his scuba diving business petitioner credibly testified about and matched all of the receipts he presented with the claimed expenses petitioner expended dollar_figure for repairs to his underwater camera equipment he also expended dollar_figure to have the lens in his dive mask repaired petitioner also testified regarding and provided receipts totaling dollar_figure for repairs to a pool used for scuba classes the pool was used in petitioner’s business for students to practice diving and use of the scuba gear petitioner is entitled to a deduction of dollar_figure for repairs and maintenance_expenses travel meals and entertainment petitioner took three separate trips related to his scuba diving business and presented receipts for his travel he made one trip to desoto texas to present information about scuba trips to interested individuals and two trips to scuba shows in boston massachusetts and key largo florida he spent dollar_figure for transportation and dollar_figure for lodging in desoto dollar_figure for lodging in boston and dollar_figure for lodging and transportation and dollar_figure for meals in key largo petitioner is entitled to deductions for his transportation and lodging and for percent of his meals for the above-mentioned scuba shows see sec_274 n ii failure_to_file addition_to_tax sec_6651 imposes an addition_to_tax of percent per month of the amount of tax required to be shown on the return not to exceed percent for failure to timely file a return the addition_to_tax under sec_6651 is imposed unless the taxpayer establishes that the failure_to_file was due to reasonable_cause and not willful neglect petitioner did not file his federal_income_tax return until date the record does not establish that petitioner’s failure to timely file his federal_income_tax return was due to reasonable sec_7491 provides that the commissioner has the burden of production in any court_proceeding with respect to liability for an addition_to_tax respondent established that the tax_return for was not timely filed cause and not willful neglect therefore petitioner is liable for the sec_6651 addition to taxdollar_figure iii accuracy-related_penalty taxpayers may be liable for a 20-percent penalty on the portion of an underpayment_of_tax attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it 10since we have allowed some deductions respondent disallowed the amount of tax required to be shown on petitioner’s federal_income_tax return will be different from the amount shown on the notice_of_deficiency the addition_to_tax will also differ we leave the recalculation to the parties’ rule_155_computations exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 a taxpayer may avoid the application of an accuracy-related_penalty by proving he acted with reasonable_cause and in good_faith see sec_6664 see also 116_tc_438 sec_1_6664-4 income_tax regs we analyze whether a taxpayer acted with reasonable_cause and in good_faith by examining the relevant facts and circumstances and most importantly the extent to which the taxpayer attempted to assess his proper tax_liability see neely v commissioner supra pincite stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs in order for the reasonable_cause exception to apply the taxpayer must prove that he exercised ordinary business care and prudence as to the disputed item 115_tc_43 affd 299_f3d_221 3d cir respondent has met his burden of production for the accuracy-related_penalty by showing that petitioner deducted expenses that he could not substantiate we must now decide whether petitioner acted with reasonable_cause and good_faith in some instances petitioner duplicated claimed deductions and also claimed deductions in excess of dollar_figure that he later conceded or could not substantiatedollar_figure although the court i sec_11see eg supra note sympathetic to the fact that petitioner’s wife took many of the records petitioner needed to substantiate several of his claimed deductions we cannot overlook the large amount of expenses that petitioner conceded were improper or his claimed duplicate deductions therefore petitioner is liable for the sec_6662 accuracy-related_penalty for negligencedollar_figure because we have found that petitioner is liable for the accuracy-related_penalty for negligence we need not discuss whether petitioner had a substantial_understatement_of_income_tax we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule 12see supra note with respect to the amount of the penalty
